October 1, 2013 VIA EDGAR U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re: City National Rochdale Funds: Registration Statement on Form N-14 (File No. 333- ) Ladies and Gentlemen: On behalf of our client, City National Rochdale Funds (formerly CNI Charter Funds), a Delaware statutory trust (the “Trust”), we are filing the Trust’s Registration Statement under the Securities Act of 1933, as amended, on Form N-14, including exhibits hereto.The Combined Prospectus and Proxy Statement contained in this filing relate to the reorganization of the City National Rochdale Alternative Total Return Fund LLC (formerly Rochdale Alternative Total Return Fund LLC), a Delaware limited liability company, with and into the City National Rochdale Fixed Income Opportunity Fund, a series of the Trust. Please call the undersigned at (202) 373-6133 or with any comments or questions relating to the filing. Sincerely, /s/Beau Yanoshik Beau Yanoshik
